Citation Nr: 0121366	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-17 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to February 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 10 percent evaluation for 
the veteran's service-connected left knee disability.  The 
veteran was afforded a hearing before an acting hearing 
officer at the RO in February 1999.  A transcript of the 
hearing is of record.  In an April 1999 decision, the hearing 
officer granted an increased evaluation of 20 percent, 
effective May 29, 1997.  The veteran has continued his appeal 
for a higher evaluation.  The veteran offered testimony 
before the undersigned Member of the Board at a hearing at 
the RO in June 2001.  A transcript of that hearing is also of 
record.

The Board notes that evidence has been received since the 
issuance of the most recent Supplemental Statement of the 
Case.  However, the veteran has waived RO consideration of 
the evidence as it pertains to this claim.  

The Board also notes that in January 2001, the RO denied 
service connection on a secondary basis for arthritis of the 
right foot and arthritis of the left hip.  At his June 2001 
hearing, the veteran submitted evidence in support of his 
claims for service connection for arthritis of the right foot 
and left hip.  The RO has not yet had the opportunity to 
review this evidence.  Therefore, these matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's left knee disability is manifested by 
limitation of flexion which more nearly approximates 
limitation to 15 degrees than limitation to 30 degrees.

3.  There is no instability or subluxation of the veteran's 
left knee, and extension of the veteran's left knee is not 
limited to more than 20 degrees.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for limited flexion 
of the left knee have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes 5258, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  However, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection for internal derangement of the left knee 
was granted in a June 1958 rating decision.  The RO 
determined that the veteran's disability was noncompensable 
at that time.  The noncompensable evaluation remained in 
effect when the veteran filed his current claim for an 
increased evaluation in May 1997.

A VA examination was afforded the veteran in November 1997.  
He reported pain, stiffness, and occasional locking and 
giving away of the left knee.  He was noted to wear a brace.  
Physical examination revealed "a little bit" of joint line 
pain and lateral tenderness.  There was some pain at the 
extremes of motion.  Flexion was from zero to 135 degrees.  
There was no effusion, but a slight amount of crepitation 
with motion.  The veteran's knee was found to be stable.  The 
diagnosis was residual injury of the left knee.

In a September 1998 statement, the veteran's wife indicated 
that the veteran had experienced locking pain since service.  
She indicated that he had walked with a slight limp and that 
he had been limited because of pain.  The veteran's daughter 
reported in a November 1998 statement that the veteran's 
mobility was limited and that he had a lot of pain.

The veteran was afforded a further VA examination in December 
1998.  He reported that his knee disability had been an 
ongoing problem for the past 42 years.  He endorsed 
persistent pain, and occasional stiffness, swelling, giving 
away and locking.  He indicated that physical activity was 
difficult.  On physical examination, pain, soreness and 
tenderness were noted with motion.  Range of motion was from 
zero to 120 degrees actively and from zero to 130 degrees 
passively with pain, especially at the extremes of motion.  
Slight medial joint-line tenderness was noted.  There was 
slight crepitation with motion, but no instability.

At a hearing before an RO hearing officer in February 1999, 
the veteran testified that his left knee bothered him all of 
the time, and that the pain was creating limits on his 
physical activity.  He indicated that the knee gave way 
often.  He stated that he had been prescribed various 
medications for the discomfort, but none had provided any 
significant relief.  He testified that during his December 
1998 VA examination, the examiner's manipulation had caused 
him a great deal of pain but that he had refrained from so 
stating.  In the course of his hearing, the veteran submitted 
a statement from his private physician, Tauseef Syed, M.D.  
She stated that the veteran had a history of arthritis of the 
left knee.

At a March 2000 VA examination, the veteran complained of 
progressively worsening pain, soreness and tenderness.  The 
examiner noted that the veteran walked with a limp and an 
altered gait.  He noted that an MRI performed in December 
1999 revealed some meniscal tear medially and meniscal 
degeneration laterally.  On physical examination, the left 
knee was painful, sore, and tender with motion.  Range of 
motion was from 0-90 degrees, with pain throughout the range 
of motion.  The knee was stable.  An X-ray examination of the 
left knee was negative.  The diagnosis was residual injury, 
with internal derangement.

At a VA examination performed in November 2000, the veteran 
complained of chronic pain since the time of his original 
injury in service.  He reported locking and catching in 
certain positions, and indicated that the knee would also 
give away.  He indicated that his pain was generally 
persistent from the time he woke until he slept at night.  He 
indicated that there were no alleviating factors, and that 
prescribed medications had provided very minimal relief, if 
any.  The left knee examination was extremely limited 
secondary to pain and guarding, and the range of motion was 
from zero to 60 degrees.  X-rays revealed mild to moderate 
osteoarthritis of the left knee.  The examiner provided a 
diagnosis of arthritis and repeated that the examination was 
limited secondary to pain.  

During a VA examination of January 2001, the veteran again 
reported persistent left knee pain with occasional locking 
and giving away.  He indicated that he did experience flare 
ups and that at times he was unable to ambulate well.  
Physical examination revealed some mild effusion of the left 
knee joint.  The veteran was noted to walk with an antalgic 
gait.  There was diffuse tenderness to palpation.  Range of 
motion was from zero to approximately 90 degrees.  There was 
no gross instability of the knee.  X-rays revealed minimal 
lateral joint space narrowing of the left knee and minimal 
patellofemoral arthritis.  The diagnosis was chronic left 
knee pain of unclear etiology.

The veteran appeared at a hearing at the RO before the 
undersigned Member of the Board in June 2001.  He testified 
that his knee gave away on him often, and stated that in the 
past two weeks it had done so under various circumstances.  
He indicated that his pain was worse at the end of the day, 
and that he would generally rate it as a 7 or 8 on a ten-
point scale.  He stated that the pain and buckling of his 
knee were the most troublesome problems he experienced.  He 
testified that he had not received any significant amount of 
treatment for his left knee since late 1998, and that there 
was no evidence relevant to his claim that had not been 
associated with his claims folder.

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO found 
the claim to be well-grounded and provided the veteran with 
VA examinations of his disability.  The veteran testified at 
his June 2001 hearing that there was no evidence relevant to 
his claim that had not been associated with his claims 
folder.  The Board is not aware of any additional evidence or 
information which should be obtained to substantiate the 
veteran's claim.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2000).  

The veteran's left knee disability is currently rated under 
Diagnostic Code 5258, which allows for a 20 percent rating 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  However, VA's 
General Counsel has stated that when a knee disorder is rated 
under Diagnostic Code 5257 and a veteran also has arthritis 
of the knee with limitation of motion which at least meets 
the criteria for a noncompensable rating under Diagnostic 
Code 5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  

While the medical evidence does reveal osteoarthritis of the 
left knee and the veteran has complained of giving way of his 
left knee, the objective medical evidence has consistently 
demonstrated that the veteran's left knee is stable.  
Therefore, the veteran's left knee disability does not 
warrant a compensable evaluation under Diagnostic Code 5257. 

The currently assigned evaluation of 20 percent is the 
maximum evaluation possible under Diagnostic Code 5258.

With respect to limitation of motion, the record reflects 
that the veteran has demonstrated an ability to move his left 
knee from zero degrees of extension to 60 or more degrees of 
flexion.  However, pain and tenderness have been repeatedly 
noted.  Moreover, at the March 2000 VA examination, it was 
specifically noted that the veteran's left knee pain occurred 
throughout the range of motion, and it was difficult to even 
accomplish range of motion testing at the November 2000 VA 
because of pain and guarding.  Crepitus and tenderness have 
been found on multiple occasions, and the tenderness was 
noted to be diffuse when the veteran was examined in January 
2001.  Therefore, when all pertinent disability factors are 
considered, the Board believes that the limitation of flexion 
of the veteran's left knee more nearly approximates the 
criteria for a 30 percent evaluation than those for a 20 
percent evaluation.  

The veteran's left knee pain is disabling.  At the January 
2001 examination the veteran reported that he has increased 
functional impairment during flare-ups.  The Board 
acknowledges that increased functional impairment probably 
occurs with repeated use as well.  Never the less, there is 
no indication in the objective evidence that the veteran has 
functional impairment of the left knee due to weakness, 
incoordination or excess fatigability.  Moreover, active 
extension of the veteran's left knee has been full on all VA 
examinations, albeit with pain.  Therefore, when all 
pertinent disability factors are considered, the Board must 
conclude that the limitation of extension of the veteran's 
left knee does not more nearly approximate that required for 
a 40 percent evaluation than that required for a 30 percent 
evaluation.  

The Board notes that separate evaluations under Diagnostic 
Codes 5258, 5260, and 5261 are not warranted because the 
disabling manifestation of the veteran's disability, pain, 
may not be considered under more than one Diagnostic Code.  
38 C.F.R. § 4.14. 

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his left knee 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 30 percent evaluation granted herein.  
Therefore, the Board has concluded that referral for extra-
schedular consideration is not in order.


ORDER

A disability rating of 30 percent for left knee disability is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

